Citation Nr: 0126962	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  01-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to apportionment of the veteran's Department of 
Veteran's Affairs benefits on behalf of the veteran's child.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Veterans Claims Assistance Act of 2000 ("VCAA") 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  In part, the 
VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim. 

Regulations have been implemented in support of the VCAA.  66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The Board 
has carefully considered this matter in light of the VCAA and 
the supporting regulations.  Having done so, and as will be 
discussed below, the Board finds that the record is ready for 
appellate review.  


FINDINGS OF FACT

1. The veteran and the appellant are divorced, and the 
appellant is the custodian of the veteran's child.

2. The veteran has been reasonably discharging his 
responsibility for support of his children by making child 
support payments.

3. The appellant has not demonstrated financial hardship on 
behalf of the child.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability benefits on behalf of the veteran's child have not 
been met. 38 U.S.C.A. § 5307 (West 1991);38 C.F.R. §§ 3.450, 
3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, any or all of the VA disability compensation 
benefits payable on account of a veteran may be apportioned 
on behalf of a child not residing with the veteran if he is 
not reasonably discharging his responsibility for that 
child's support.  38 C.F.R. § 3.450(a)(1)(ii).  Moreover, 
where financial hardship of the child is shown to exist, an 
apportionment may be made on behalf of such child so long as 
the apportionment would not subject the veteran to undue 
economic hardship.  38 C.F.R. § 3.451.  

The law thus provides that VA has discretion in granting an 
apportionment of a veteran's monetary benefits when it is 
demonstrated that the veteran is otherwise not reasonably 
discharging his financial responsibility to support that 
child.  However, such discretion is limited; the child must 
demonstrate financial need, and the apportionment cannot 
subject the veteran to undue economic hardship.  It is within 
this context that the appellant's claim must be decided.


Factual Background:

The veteran and the appellant are divorced, and the appellant 
is the custodian of the veteran's child. The appellant, as 
custodian of the veteran's child, has applied for an 
apportionment of the veteran's VA disability compensation 
benefits.

The appellant sought apportionment of the veteran's 
disability compensation benefits by application received in 
April 2001.  In her April 2001 application for an 
apportionment, she argued that the veteran was then $8,548.00 
in arrears in child support payments, and that she felt that 
her current spouse should not be responsible for maintaining 
the child's health insurance costs.  The appellant submitted 
a computer print out from a state agency documenting this 
arrearage.  She also reported that the veteran had paid 
$1,935.00 over the course of the previous 12 months.  In due 
course of the development of her claim, it was ascertained 
that she had net monthly income in the amount of $2,683.00, 
with monthly expenses in the amount of $2,649.00.  It was 
also ascertained that she had other assets in the value of 
$27,500. 

A copy of the parties' divorce settlement is of record, 
reflecting that the veteran is obligated to pay for health 
insurance benefits for the minor child.  Spousal support was 
not provided for in the agreement

It was also ascertained that the veteran had monthly income 
in the amount of $1,015.00, exclusively comprised of his VA 
monthly benefit.  His monthly expenses were found to be in 
the amount of $669.00, with net income after expenses being 
$346.00.  No liquid or other assets were found.  

In his response, the veteran also enclosed copies of canceled 
checks to a county child support agency from January 2000 to 
December 2000 reflecting payments for those periods.  The 
veteran argued that he was paying child support as and when 
he was able to do so.  

In her substantive appeal, as well as in other 
correspondence, the appellant argues that the veteran should 
pay the amount as agreed to in the parties' divorce 
settlement.  


Analysis

The evidence in this case establishes that the veteran was 
under a court order to make child support payments, and the 
veteran has supplied copies of canceled checks showing 
payment of child support to the appellant on a regular basis 
from January to December 2000.  When coupled with the 
veteran's report of income,  the evidence of record reflects 
that the veteran is providing for his dependent child to the 
best of his financial ability.  The record shows that the 
veteran is reasonably fulfilling his responsibility to 
support the children in question, and an apportionment is not 
appropriately permitted.  See 38 C.F.R. § 3.450(c).  The 
veteran's income is such at present that a financial hardship 
would inure to him in the event that an apportionment was 
rendered.   

Further, the appellant has not argued, and the evidence does 
not show, that a hardship exists on behalf of the child.  
Although the appellant contends that  because her divorce 
judgment entitles her to the child support due her on behalf 
the veteran's child and that she is therefore entitled to an 
apportionment of VA benefits, it is not VA's responsibility 
to enforce state child support orders and the appellant must 
address that matter with the proper state authorities.

Inasmuch as the veteran is reasonably discharging his 
responsibility for the children's support, and undue hardship 
is not shown, apportionment of the veteran's benefits is not 
warranted.

ORDER

The claim of entitlement to an apportionment of the veteran's 
VA disability compensation is denied.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

